OFFICE           OF THE ATTORNEY GENERAL              OF. ?EiAS                  _:
                                         AUSTIN   ,’ ;.            .,                        _”
OIOYII SIL‘Im*                                                              1            :
rr?-ovt”rrcc;r”rr                                                               i


   &nornble John DrMson " i                                       '/. .."           ':             :
   County  dtorney, S&n Patriofb            County
   sinton, Texas.     '      .'            .,     '.


   Dear Sir:            ,'~
                    ,




                                :
                 RI am o&&r A
           3rtiole   5949   tt                           statutes  Of
           Texas, as a,? nd                     la pp~e+kte    an opin-.                 +~            ,~   . .
           ion from yof r b&i
                                                       lov~s"2'     viaa corn- ., "
                                                       hortiy'after      the    "
                                                         tern of suoh appoint-
                                                            ~A* duly qualified"'    ..'
                                                                since   such tiae.
                                                                   who WRS then
                                                                      to use her ~. >'




           CLvil Statutes   of Texas, 3s amended, I an somewhat
           at a lost as to how to advise her.    I w0uia be in-   .,~
           q?Lired to aUvise her it would be prsper to continue
           the use of her i&den nn.me in toking acknowledgements
           vzcre it not for an early Texns Supreme Court ruling
           thnt the 13w bestows 3 husband's name upon 3 wiUe,
           and she should be sued, 3rd prooese against hart
           should run in her husband's namB. Furthermore,     she
           does not desire to use her aeiden ndme."
                                                                                 1'75
                                                :
  Honorable John D~WEKUA,~
                       page 2




               After carefully    reviewing, the stat&a         and various
‘. decisions of the appellate      oourts of this $tate,        we have failed
   ‘ti, find any statute  .or deolslon   by the appellate       oourta touoh-
    ing upon the question under oonslderation.
             The identical   question presented in your inquiry has
  been before this department on various occasions,    ana in an
                         +ment
  opinion oi this dc?a- ti-#-   written February 23, 1937, Book 375,
  Page 316, Letter Opinions of this department, it was held that
  when a single wonan was appointed and qualified    as a notary pub?
  UC, and later nmrled,      she should oontinue to use her maiden
  IUWJ and not her marriet! name, when aoting’as   a notary public.

             1% ‘another dplnicm,    this department held that when a
   single woiam .was appotited    and qualified  as a notary publio,
   and later xcarried, she should use her maiden name and add the
   surname of her husband when acting ,a8 a notary publlo.      ‘(Letter
   Opinions of the Attorney General’s      Dopartnent, Book 367, Page 970)
             k rspmsentative     ‘of the ,8eoretarp of.‘State  has in-
   rormsd us that  it htie baen tiic polioy or said office     to permit
   a sin&e m-man who wa6’appointed and qualified         as a notary pub-
   lic, won her axirria~e ,’ to continue’ to act-as a. notary public        ,~
   under her miden name. It is also t33 polloy of the Secretary
   or 5tete to permit .a sin&e woman who has Keen appointed and quail-
   ried as a notary public,    upon her marrlace,   to qualify    under her
   married nam, and a new commission Is issued accordingly.            The
   beoretary of State oharges no fee for the new oomission.
              St IS’ our opitilon that ~whena single vro~a who has
   been appointed and qualified    as a notary publio,     and iater marries,
   can qualify and act as a notary publio under her married name by
   followtig  the procedure prescribed     by the Seoretarg of State.      It
   is our further opinion:that    as a’ioatter  of preoaution    sb8 should
   so qualify aster her mrriage.
             Forms of certificates ozm be secured from the Seoretary
   Oi State for the pUrp0k~ Or QWuiyiAg   undor her married naae,

                                                     Yours very       truly,

                                              ATTOiW3YG>NXRALOF TZZAS

                                              By,WdA
                                                  ..        .‘Arde$l Williams


                                                            :